Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 4/12/22 to the restriction requirement of 2/16/22 has been received.  Without traverse, Applicant has elected “anti-Annexin A1 antibody and a pharmaceutically acceptable carrier” as the species identified by every recited component of a single agent that inhibits or blocks Annexin A1.  
Claims 1-14, 22, and 24-28 are pending.
Claims 3 and 8 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1, 2, 4-7, 9-14, 22, and 24-28 are currently under consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al (US 2011/0183859 A1; 7/28/11).
Harris et al teaches a method for detecting a poor prognosis in a subject with colon cancer comprising assaying a sample from the colon cancer tissue from the subject for the gene expression of ANXA1, comparing the gene expression of ANXA1 in the sample to a known control reference value of the gene expression level of ANXA1 (including a control reference value of gene expression level of ANXA1 in normal colon tissue), and detecting the subject has a more aggressive form of colon cancer (same as “poor prognosis”) if the gene expression level of ANXA1 is increased compared to the reference value ([0124]-[0128] and claims 1 and 5 of Harris et al, in particular). Harris et al further taches colon cancer is also referred to as “colorectal cancer” ([0039], in particular). 

Claim Rejections - 35 USC § 102
Claim(s) 5-7, 9, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US 2015/0086553 A1; 3/26/15).
Han et al teaches a method of treating a disease associated with Annexin A1 activation and/or overexpression in a subject comprising administering to the subject a therapeutically effective amount of an antagonist of Annexin A1 ([00136], in particular). Han et al further teaches said method wherein the antagonist is an anti-Annexin A1 antibody ([0088], in particular). Han et al further teaches said method wherein the disease associated with Annexin A1 activation and/or overexpression is a cancer such as colon cancer ([0150], in particular). Han et al further teaches said method wherein the antagonist of Annexin A1 is formulated with a pharmaceutically acceptable carrier ([0138], in particular).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2011/0183859 A1; 7/28/11) as applied to claims 22 and 24 above, and further in view of Jeon et al (J Korean Soc Coloproctology, 2011, 27(3): 140-146).
The method for detecting poor prognosis in a subject with colon cancer of Harris et al is discussed above. Harris et al further teaches said method further comprising selecting adjunctive therapy when the more aggressive form of colon cancer is detected ([0136] and claim 17 of Harris et al, in particular). Harris et al further teaches treating colon cancer in a subject with a poor prognosis comprising surgical resection and administering chemotherapy, such as 5-FU in combination with leucovorin ([0236]-[0237], in particular).
Harris et al does not specifically demonstrate administering a treatment to a subject determined by the method of Harris et al to have a poor prognosis.  However, these deficiencies are made up in the teachings of Jeon et al.
Jeon et al teaches providing therapeutic benefit to subjects with colon cancer comprising administering FOLFOX adjunctive therapy, which comprises 5-FU and leucovorin of Harris et al (page 140, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Harris et al wherein subjects with colon cancer determined to have a poor prognosis are administered therapies comprising 5-FU in combination with leucovorin, such as FOLFOX of Jeon et al, because Harris et al teaches administering chemotherapy, such as 5-FU in combination with leucovorin, to colorectal cancer patients with a poor prognosis and Jeon et al teaches providing therapeutic benefit to subjects with colon cancer comprising administering FOLFOX adjunctive therapy, which comprises 5-FU and leucovorin of Harris et al. This is an example of “some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art references or combined the prior art reference teachings to arrive at the claimed invention.” Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claims 5-7, 9-14, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2015/0086553 A1; 3/26/15) as applied to claims 5-7, 9, and 28 above, and further in view of Harris et al (US 2011/0183859 A1; 7/28/11) and Jeon et al (J Korean Soc Coloproctology, 2011, 27(3): 140-146).
Method of treating colon cancer of Han et al is discussed above.  
Han et al does not specifically teach a method comprising administering a chemotherapeutic agent, such as a chemotherapeutic agent comprising an alkylating agent.  However, these deficiencies are made up in the teachings of Harris et al and Jeon et al.
Teachings of Harris et al and Jeon et al are discussed above.
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of treating colon cancer of Han et al wherein the subject with colon cancer is further administered adjunctive therapies comprising 5-FU in combination with leucovorin, such as FOLFOX of Jeon et al, because Harris et al teaches administering chemotherapy, such as 5-FU in combination with leucovorin, to colon cancer patients with a poor prognosis and Jeon et al teaches providing therapeutic benefit to subjects with colon cancer comprising administering FOLFOX adjunctive therapy, which comprises 5-FU and leucovorin of Harris et al and the alkylating agent oxaliplatin (see page 140 of Jeon et al, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al (US 2015/0086553 A1; 3/26/15) in view of Möslein et al (Langenbecks Arch Surg, 2003, 388: 9-16).
Han et al teaches a method of preventing a disease associated with Annexin A1 activation and/or overexpression in a subject comprising administering to the subject a therapeutically effective amount of an antagonist of Annexin A1 ([00136], in particular). Han et al further teaches said method wherein the antagonist is an anti-Annexin A1 antibody ([0088], in particular). Han et al further teaches said method wherein the disease associated with Annexin A1 activation and/or overexpression is a cancer such as colon or rectal cancer ([0150], in particular). Han et al further teaches said method wherein the antagonist of Annexin A1 is formulated with a pharmaceutically acceptable carrier ([0138], in particular).
Han et al does not specifically teach the subject has familial adenomatous polyposis (FAP).  However, these deficiencies are made up in the teachings of Möslein et al.
Möslein et al teaches subjects with FAP are at high risk for developing colorectal cancers (page 9, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to prevent colon and rectal cancers (colorectal cancers) in subjects at high risk for such cancers by performing the method of Han et al with a subject with FAP because Möslein et al teaches subjects with FAP are at high risk for developing colorectal cancers. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 and 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 22 and 24 are directed to abstract ideas and natural phenomenon because the claims recite an abstract idea and a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract idea” (a mental process) is the “comparing” step. The “natural phenomenon” is: levels of ANXA1 correlate with poor prognosis. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of assaying a sample from a subject with colorectal cancer for gene expression level or protein level of ANXA1 (“Step 2B”). The specification acknowledges determinizing expression levels and protein levels of ANXA1 can be done by numerous techniques known in the art (see line 19 on page 5 to line 2 on page 6, in particular). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of assaying a sample from a subject with colorectal cancer for gene expression level or protein level of ANXA1would conventionally and routinely perform such steps. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression or protein levels) are routinely performed in the art to obtain data regarding expression and protein levels. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642